DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lin (US. Pub: 2018/0119920 A1). 
Regarding claim 1, Lin (in at least figs. 1-4) an easily foldable soft box comprising: a speed ring (1) having the shape of a ring that allows a light-producing device to be mounted at an opening in the center (11), whose front part is configured to fold in half or unfold (see figs. 1 and 4); a plurality of ribs (2) attached to the front part, that are arranged in a radiating pattern around the speed ring (1) when the front part is unfolded (see at least fig. 1), and that are gathered together as the ribs (2) arranged within one range overlap the ribs arranged within another range when the front part is folded in half (see at least fig. .
Claim(s) 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (US. Pub: 2014/0192510 A1). 
Regarding claim 1, Kim discloses (in at least figs. 1-5) an easily foldable soft box (10) comprising: a speed ring (12) having the shape of a ring that allows a light-producing device to be mounted at an opening in the center (see at least figs. 1 and 2), whose front part is configured to fold in half or unfold (see at least figs. 1 and 2); a plurality of ribs (15) attached to the front part, that are arranged in a radiating pattern around the speed ring when the front part is unfolded (see in at least figs. 1 and 2), and that are gathered together as the ribs (15) arranged within one range overlap the ribs arranged within another range when the front part is folded in half (see at least figs. 1 and 2); and a diffuser (14) that unfolds like an umbrella to diffuse light produced by the light-producing device when the ribs are arranged in a radiating pattern, and that is folded by the ribs when the front part is folded (see at least figs. 1 and 2).
Regarding claim 2, Kim discloses (in at least figs. 1-5) the speed ring (12) comprises: a ring-shaped main frame (20; best seen in at least fig. 3b); an arc-shaped stationary frame (21) attached and fixed to one side of the front of the main frame (see fig. 3b) with respect to the center of the main frame; and a rotational frame (40) capable of rotation, disposed on the other side of the front of the main frame with respect to the center of the main frame and hinged to the stationary frame (best seen in at least fig. 4), so as to form a ring shape in conjunction with the stationary frame by being unfolded and firmly secured to the front of the main frame or so as to overlap the stationary frame by being firmly secured to the front of the stationary frame (see fig. 4).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record fails to teach or suggest an easily foldable soft box comprised of, in part, a plurality of hangers for hanging a rubber band attached to the diffuser protrude at predetermined intervals along the inner edges of the stationary frame and rotational frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875